
Citation Nr: 0116134	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1943 and from July 1945 to October 1945.  He died on 
June [redacted], 1999, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied entitlement to service 
connection for the cause of the veteran's death.


 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  
  

CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1941 to 
January 1943 and from July 1945 to October 1945.  He was a 
prisoner of war (POW) from April 1942 to January 1943.

The veteran's Philippine Army personnel records include the 
results of his October 1945 discharge examination.  That 
examination was entirely negative for any abnormalities; his 
lungs were considered normal.  Additionally, the veteran, in 
his October 1945 affidavit for Army personnel, indicated he 
incurred no wounds or illnesses during service.  There is 
also an undated military report of physical examination, 
which indicates a finding of "normal" for all body systems, 
including the lungs.  The veteran's reported age of 26 during 
that examination suggests it was conducted approximately one 
year post-service.    

A certified copy of the veteran's death certificate shows he 
died on June [redacted], 1999.  Pneumonia and bronchial asthma were 
listed as the immediate causes of death. No other causes were 
attributed to the veteran's death.  During his lifetime, he 
had no adjudicated service-connected disabilities.

In a January 2000 letter, the RO acknowledged receipt of the 
appellant's application for benefits and requested medical 
evidence from the appellant in support of her claim.  
Evidence was not received from the appellant prior to the 
RO's March 2000 rating decision, which denied entitlement to 
service connection for the cause of the veteran's death.

A February 2000 medical certification from Cuyo District 
Hospital reveals diagnoses of hypertension and pneumonia 
requiring hospital confinement in April 1999.  The veteran 
displayed headaches, mild chest pain with cough and dyspnea, 
and intermittent epigastric pain of two weeks duration.  The 
certifying physician made no opinion as to the etiology of 
the veteran's disorders.  

After the RO issued a statement of the case in June 2000, the 
appellant filed a timely substantive appeal to the Board (VA 
Form 9).  The appellant specifically argued in the VA Form 9 
that the veteran's bronchial asthma and pneumonia at the time 
of his death were related to a lung disease incurred during 
service.  Also in the VA Form 9, the appellant stated that 
the veteran's April 1999 admission at Cuyo District Hospital 
was his only treatment at that facility.

Cause of Death Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§  1110, 1131, 1310; 38 
C.F.R. § 3.312.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Notwithstanding the foregoing, service connection may 
be granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2000).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2000).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307(d), 3.309.  

A chronic disease will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period 
of service. The disease must have become manifest to a 
degree of 10 percent or more within 1 year (for Hansen's 
disease (leprosy) and tuberculosis, within 3 years; multiple 
sclerosis, within 7 years) from the date of separation from 
service as specified in paragraph (a)(2) of this section.  
38 C.F.R. § 3.307(a)(3).

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, the specified 
diseases listed at 38 C.F.R. § 3.309(c) shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.  38 C.F.R. 
§ 3.309(c) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   

The veteran had recognized service and was interned as a POW.  
Quiban v. VA, 928 F. 2d 1154 (Fed. Cir. 1991). These facts 
raise the issue of diseases specific to former POWs.  
38 C.F.R. § 3.309(c).  Including these special issues, the 
appellant has been provided with notice of what is required 
to substantiate her claim.  By virtue of the March 2000 
rating decision, June 2000 statement of the case, and other 
notices in the record, such as the January 2000 letter 
requesting additional evidence, the appellant was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

VA requested the veteran's complete service medical records 
from the National Personnel Records Center and soon 
thereafter received his processing affidavit, discharge 
examination, as well as verification of his POW status.  As 
for private medical evidence, the appellant has not indicated 
the existence of any other relevant evidence that has not 
already been requested and/or obtained by the RO.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

As for requesting a file opinion review of the etiology of 
the veteran's death, the Board finds that it is unnecessary 
because the record fails to establish any in-service 
incurrence or aggravation (or presumptive service connection) 
of an event, disease, or injury that may be associated with 
the cause of the veteran's death.  In this regard, the Board 
has considered the appellant's own contentions in favor of 
her claim.  These statements linking the cause of death to 
service are not competent evidence in this case, and there is 
no other information, medical and/or lay evidence on file 
that supports her contentions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Thus, there is no reasonable 
possibility that a file opinion review would assist in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). 

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to her under this new legislation.  Moreover, she 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


II. Service Connection for Cause of Death

The current disability requirement has been met because the 
veteran died of bronchial asthma and pneumonia.  The 
probative evidence, however, establishes that the lung-
related disorders that caused the veteran's death were 
neither incurred in nor aggravated by military service.  The 
veteran's discharge examination and processing affidavit make 
no mention of any wounds or illnesses incurred during 
service; there is no evidence of respiratory disease during 
service, and the lungs and cardiovascular systems were 
considered normal during examinations in 1945.  In short, the 
record is devoid of any complaints or treatment for bronchial 
asthma and/or pneumonia, during service or at anytime 
thereafter until April 1999, more than 53 years after his 
separation from service.  

Likewise, there is no competent evidence the veteran ever 
suffered from any disease or injury in active service which, 
in turn, caused or contributed to his death.  There is no 
evidence the veteran suffered from a disease subject to 
presumptive service connection, including those specific to 
POWs, such as beriberi heart disease, which contributed 
materially and substantially to the veteran's death.  
Pneumonia and asthma are not listed as presumptive diseases 
for POWs.  The Board reiterates that the appellant's own 
statements linking the cause of death to service are not 
competent evidence in this case.  Espiritu, supra.  Without 
any in-service disease or injury, presumptive or otherwise, 
the question of a nexus between the cause of death (current 
disability) and an in-service disease or injury is not 
reached.

A preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death because the probative medical evidence shows that the 
principal causes of death were neither incurred in nor 
aggravated by military service, and no contributory cause for 
the veteran's death has been established. 


ORDER

The claim of entitlement to service connection for the 
veteran's cause of death is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

